Decisions     of the  Nebraska Court of Appeals
	                          HERITAGE BANK v. KASSON	401
	                            Cite as 22 Neb. Ct. App. 401

Lorenz’ assignment of error in regard to the September 2010
will is without merit.
                        CONCLUSION
   We conclude that the trial court did not err in granting par-
tial summary judgment in favor of the siblings and copersonal
representatives in April 2013; in invalidating the March 2011
will; and in granting summary judgment in favor of the sib-
lings and copersonal representatives in May 2013, finding the
September 2010 will to be Johanna’s final will. Accordingly,
we affirm the orders of the Douglas County Court entered on
April 24 and May 23, 2013.
                                                     Affirmed.



        Heritage Bank, a Nebraska banking corporation,
          appellant, v. James A. K asson and Roberta
              Jane K asson, husband and wife, and
                 Thomas F. K asson, appellees.
                                   ___ N.W.2d ___

                     Filed September 23, 2014.     No. A-13-563.

 1.	 Declaratory Judgments. An action for declaratory judgment is sui generis;
     whether such action is to be treated as one at law or one in equity is to be deter-
     mined by the nature of the dispute.
 2.	 Declaratory Judgments: Appeal and Error. When a declaratory judgment
     action presents a question of law, an appellate court decides the question indepen-
     dently of the conclusion reached by the trial court.
 3.	 Judgments: Appeal and Error. In a bench trial of a law action, the trial court’s
     factual findings have the effect of a jury verdict and will not be disturbed on
     appeal unless clearly wrong.
 4.	 Declaratory Judgments: Equity: Appeal and Error. In appellate review of an
     action for declaratory judgment in an equity action, the standard of review for an
     equity case applies.
 5.	 Equity: Appeal and Error. On appeal from an equity action, an appellate court
     tries factual questions de novo on the record and, as to questions of both fact and
     law, is obligated to reach a conclusion independent of the conclusion reached by
     the trial court.
 6.	 Evidence: Appeal and Error. When credible evidence is in conflict on mate-
     rial issues of fact, an appellate court considers and may give weight to the fact
     the trial court observed the witnesses and accepted one version of the facts
     over another.
   Decisions of the Nebraska Court of Appeals
402	22 NEBRASKA APPELLATE REPORTS


 7.	 Partnerships. The existence of a partnership is a question of fact under
      the evidence.
 8.	 Partnerships: Proof. The party asserting the partnership relationship exists has
      the burden of proving that relationship by a preponderance of the evidence.
  9.	 ____: ____. If the parties’ voluntary actions form a relationship in which they
      carry on as co-owners of a business for profit, then they may inadvertently create
      a partnership despite their expressed subjective intention not to do so. Intent of
      the parties to form a partnership is ascertained objectively rather than subjec-
      tively, from all the evidence and circumstances.
10.	 Joint Ventures. For a joint venture to exist, there must be an agreement to enter
      into an undertaking; the parties must have a community of interest in the object
      of the undertaking and a common purpose in performance, and each of the parties
      must have an equal voice in manner of performance and control over the agen-
      cies used.
11.	 ____. The mere pooling of property, money, assets, skill, or knowledge does not
      create a relationship of a joint venture.
12.	 ____. The primary criterion for existence of a joint venture is that the parties
      enter into an agreement as principals in the endeavor; therefore, even a close
      relationship between two parties does not create an implied joint venture.
13.	 ____. A joint venture can exist only by voluntary agreement of the parties and
      cannot arise by operation of law.
14.	 Joint Ventures: Intent. The relationship of joint venturers depends upon the
      legal intent of the parties as determined by examining the facts and circumstances
      of the case.
15.	 Livestock. A brand on livestock is only prima facie evidence of ownership which
      may be rebutted.
16.	 Livestock: Evidence: Presumptions. When evidence to the contrary of owner-
      ship of livestock is introduced, any presumption of ownership disappears and
      ownership becomes a question of fact to be determined by the preponderance of
      the evidence.

   Appeal from the District Court for Howard County: Karin
L. Noakes, Judge. Affirmed as modified.
  Kent E. Rauert and Matthew R. Watson, of Svehla, Thomas,
Rauert & Grafton, P.C., for appellant.
   Gregory G. Jensen, P.C., L.L.O., for appellees.
   Moore, Pirtle, and Riedmann, Judges.
   Pirtle, Judge.
                   INTRODUCTION
  Heritage Bank appeals the order of the district court for
Howard County finding James A. Kasson and Roberta Jane
        Decisions   of the Nebraska Court of Appeals
	                   HERITAGE BANK v. KASSON	403
	                     Cite as 22 Neb. Ct. App. 401

Kasson (the Kassons) did not breach their obligations to
Heritage Bank under two promissory notes and did not operate
a joint venture or partnership with their son, Thomas Kasson.
The district court found that the Kassons were not jointly
and severally liable for the financial debts and obligations
of Thomas and that the Kassons were entitled to a monetary
judgment from Heritage Bank. For the reasons that follow,
we affirm.
                       BACKGROUND
   Heritage Bank is a corporation organized and existing under
the laws of the State of Nebraska. The Kassons are husband
and wife, and both are residents of Howard County, Nebraska.
Thomas is the son of the Kassons and is also a resident of
Howard County.
   The Kassons and Thomas each individually began banking
with Heritage Bank in 2001. The Kassons and Thomas main-
tained separate financial statements, promissory notes, security
agreements, and checking accounts. In the past, Heritage Bank
has asked owners engaged in informal partnerships to cosign
or guarantee each other’s loans. The Kassons and Thomas were
not asked to guarantee or cosign for each other’s indebtedness
to Heritage Bank in this case.
   The Kassons and Thomas owned and operated separate
farming and livestock operations, though they used the same
business practices to buy and sell livestock, buy and sell
grain, raise grain, harvest crops, lease pastures and crop-
land, and market their farm products. They shared some
equipment and feed. They also helped each other with work
responsibilities.
   On or about May 7, 2009, the Kassons executed and deliv-
ered to Heritage Bank a promissory note representing a line of
credit upon which Heritage Bank agreed to advance various
sums, not to exceed $250,000 at any one time. The Kassons
agreed to pay interest at a rate of 6.25 percent and to pay all
principal and accrued interest on the note on its maturity date,
April 1, 2010.
   On or about May 7, 2009, the Kassons executed and
delivered to Heritage Bank a second promissory note in the
   Decisions of the Nebraska Court of Appeals
404	22 NEBRASKA APPELLATE REPORTS



amount of $76,000 with interest at a rate of 6.25 percent per
annum. The note required the Kassons to make four annual
payments of $18,099.42 beginning April 1, 2010, and one
payment of $18,099.44 on April 1, 2014.
    Contemporaneously to the execution of both notes, the
Kassons entered into two separate commercial security agree-
ments granting Heritage Bank a security interest in certain
property owned by the Kassons. Both agreements granted
Heritage Bank a security interest in “[a]ll farm products includ-
ing, but not limited to, all poultry and livestock and their
young, along with their produce, products, and replacements
. . .” owned by the Kassons.
    Heritage Bank maintained a separate lending relationship
with Thomas. Thomas also granted Heritage Bank a similar
security interest in “[a]ll farm products including, but not lim-
ited to, all poultry and livestock and their young, along with
their produce, products, and replacements . . . ” owned by
Thomas. In 2009, Heritage Bank denied Thomas an additional
operating loan.
    Thomas filed a chapter 7 bankruptcy proceeding with the
U.S. Bankruptcy Court for the District of Nebraska as it relates
to all sums due and owing to Heritage Bank. Thomas was made
a party to this action, because it relates to his ownership inter-
est in cattle sold at auction.
    In March 2010, the Kassons and Thomas sold the major-
ity of their respective cattle at auction. The Kassons and
Thomas counted the number of cattle marked with differently
colored ear tags—cattle with white or blue tags belonged to
the Kassons and cattle with red or yellow tags belonged to
Thomas. The sale of the cattle resulted in two checks issued
by a livestock market company in the amounts of $55,529.86
and $65,634.69. Both checks were made payable to “Roberta J
Kasson & Heritage/Bank.”
    The proceeds from the sale were deposited into the Kassons’
account with Heritage Bank and apportioned between the
Kassons and Thomas according to the number of head they
respectively sold. The Kassons retained $80,132.90 for the
sale, and $41,031.65 was to be applied to Thomas’ lending
        Decisions   of the Nebraska Court of Appeals
	                   HERITAGE BANK v. KASSON	405
	                     Cite as 22 Neb. Ct. App. 401

obligations with Heritage Bank. During their years of farming,
it was customary for the Kassons and Thomas to divide the
sales in this manner, regardless of the difference in price per
head between “fat cattle,” steers, heifers, and calves.
   On March 8, 2010, the Kassons attempted to pay Heritage
Bank in full for the balance on both promissory notes. The
payment was submitted in the form of three checks in the
amounts of $6,700, $6,256.74, and $72,000. Heritage Bank
refused the tender on both promissory notes. Though the
Kassons deposited the proceeds from the livestock sale into
their personal account, Heritage Bank unilaterally removed
the $80,132.90 sales proceeds and converted the funds into
a cashier’s check. On May 20, Heritage Bank’s president
directed the check to be deposited into Thomas’ account and
applied to Thomas’ indebtedness to Heritage Bank.
   A dispute arose between the parties as to the proper applica-
tion of the funds totaling $80,132.90, and the sum was depos-
ited with the Howard County District Court clerk. Heritage
Bank brought this action against the Kassons and Thomas. The
first two causes of action related to the Kassons’ obligations on
the promissory notes made payable to Heritage Bank. Heritage
Bank’s third cause of action requested declaratory relief relat-
ing to the $80,132.90.
   The Kassons filed an answer and cross-claim alleg-
ing Heritage Bank miscalculated a credit on the account of
Thomas, which altered the amount due to Heritage Bank from
the Kassons.
   Trial was held on May 7, 2013. On May 31, the district
court ruled in favor of the Kassons, holding that Heritage Bank
failed to show the Kassons had breached their duty on either of
the promissory notes. The district court also held the Kassons
were not jointly and severally liable for the debts of Thomas
to Heritage Bank, because the Kassons and Thomas were
not engaged in a joint venture or partnership. Thus, the full
$80,132.90 deposited with the trial court at the commencement
of this action was to be applied to the Kassons’ obligations to
Heritage Bank, not to any obligation Thomas had to Heritage
Bank. Heritage Bank timely appealed.
   Decisions of the Nebraska Court of Appeals
406	22 NEBRASKA APPELLATE REPORTS



  The district court also ruled on the Kassons’ cross-claim,
holding that the Kassons failed to demonstrate that Heritage
Bank was responsible for any misapplication of proceeds. The
Kassons did not appeal this determination.

                 ASSIGNMENTS OF ERROR
   Heritage Bank asserts the trial court erred in finding that
the Kassons and Thomas were not engaged in a partnership
or joint venture, in failing to find that the cattle at issue were
jointly owned by the Kassons and Thomas, and in finding that
the contested funds were to be applied to the Kassons’ obliga-
tions to Heritage Bank and not to Thomas’ outstanding debts
to it. Heritage Bank asserts the trial court erred in finding the
$80,132.90 represented the balance of the Kassons’ obliga-
tions to Heritage Bank and was to be considered payment
in full.

                   STANDARD OF REVIEW
   [1] An action for declaratory judgment is sui generis; whether
such action is to be treated as one at law or one in equity is
to be determined by the nature of the dispute. American
Amusements Co. v. Nebraska Dept. of Rev., 282 Neb. 908, 807
N.W.2d 492 (2011).
   [2] When a declaratory judgment action presents a question
of law, an appellate court decides the question independently
of the conclusion reached by the trial court. Vlach v. Vlach,
286 Neb. 141, 835 N.W.2d 72 (2013).
   [3] In a bench trial of a law action, the trial court’s factual
findings have the effect of a jury verdict and will not be dis-
turbed on appeal unless clearly wrong. Schiefelbein v. School
Dist. No. 0013, 17 Neb. Ct. App. 80, 758 N.W.2d 645 (2008).
   [4-6] In appellate review of an action for declaratory judg-
ment in an equity action, the standard of review for an equity
case applies. See OB-GYN v. Blue Cross, 219 Neb. 199, 361
N.W.2d 550 (1985). On appeal from an equity action, an
appellate court tries factual questions de novo on the record
and, as to questions of both fact and law, is obligated to reach
a conclusion independent of the conclusion reached by the
trial court. American Amusements Co. v. Nebraska Dept. of
         Decisions   of the Nebraska Court of Appeals
	                    HERITAGE BANK v. KASSON	407
	                      Cite as 22 Neb. Ct. App. 401

Rev., supra. But when credible evidence is in conflict on mate-
rial issues of fact, an appellate court considers and may give
weight to the fact the trial court observed the witnesses and
accepted one version of the facts over another. Id.
                           ANALYSIS
Existence of Partnership
or Joint Venture.
   The district court found the facts did not support Heritage
Bank’s assertions that the Kassons and Thomas were engaged
in a partnership or joint venture. The court noted that although
the Kassons and Thomas helped each other in the basic opera-
tions of the business and shared some equipment, this was not
enough to prove that their businesses were jointly held. The
Kassons and Thomas obtained their own loans and tagged their
livestock to track ownership, and the court found the evidence
supported the claim that they intended to conduct their own
separate livestock operations.
   [7-9] The existence of a partnership is a question of fact under
the evidence. In re Dissolution & Winding Up of Keytronics,
274 Neb. 936, 744 N.W.2d 425 (2008). The party asserting the
partnership relationship exists has the burden of proving that
relationship by a preponderance of the evidence. See id. If the
parties’ voluntary actions form a relationship in which they
carry on as co-owners of a business for profit, then they may
inadvertently create a partnership despite their expressed sub-
jective intention not to do so. Id. Intent of the parties to form a
partnership is ascertained objectively rather than subjectively,
from all the evidence and circumstances. See id.
   The evidence shows that the Kassons and Thomas intended
to be treated as separate owners of similar property. They
obtained separate financing for the operating expenses of their
farming operations, and they maintained separate checking
accounts, promissory notes, and security agreements. They
also owned separate equipment and livestock, obtained sepa-
rate insurance, and filed separate tax returns. An officer of
Heritage Bank acknowledged that the Kassons desired Thomas
to stand on his own and that they did not cosign or person-
ally guarantee any of Thomas’ loans. The evidence also shows
   Decisions of the Nebraska Court of Appeals
408	22 NEBRASKA APPELLATE REPORTS



Heritage Bank treated the Kassons and Thomas as if they
were separate entities; if they were a partnership, Heritage
Bank would not likely have denied Thomas and approved the
Kassons for operating loans during the same time period. Upon
our review of the evidence, we find the district court did not
clearly err in determining that the Kassons and Thomas were
not engaged in a partnership.
   On appeal, Heritage Bank also asserts the Kassons and
Thomas were engaged in a joint venture in their farming
operations, particularly those operations related to live-
stock production.
   [10-12] For a joint venture to exist, there must be an agree-
ment to enter into an undertaking; the parties must have a
community of interest in the object of the undertaking and a
common purpose in performance, and each of the parties must
have an equal voice in manner of performance and control
over the agencies used. See Lackman v. Rousselle, 7 Neb. Ct. App.
698, 585 N.W.2d 469 (1998). The mere pooling of property,
money, assets, skill, or knowledge does not create a relation-
ship of a joint venture. Id. The primary criterion for existence
of a joint venture is that the parties enter into an agreement as
principals in the endeavor; therefore, even a close relationship
between two parties does not create an implied joint venture.
See id.
   [13,14] Though the Kassons and Thomas assisted one another
from time to time, and shared equipment and resources, there
is no evidence that they intended to engage in a joint venture.
A joint venture can exist only by voluntary agreement of
the parties and cannot arise by operation of law. Evertson v.
Cannon, 226 Neb. 370, 411 N.W.2d 612 (1987). In Evertson,
the Nebraska Supreme Court stated that the agreement need
not be express, but may be implied from the apparent purposes
and the acts and conduct of the parties. Id. The relationship of
joint venturers depends upon the legal intent of the parties as
determined by examining the facts and circumstances of the
case. Id.
   Here, the Kassons and Thomas held themselves out to
be separate businesses; they obtained separate financing,
        Decisions   of the Nebraska Court of Appeals
	                   HERITAGE BANK v. KASSON	409
	                     Cite as 22 Neb. Ct. App. 401

maintained separate accounts and records, used different iden-
tifying marks on their cattle, and represented to Heritage Bank
that they desired to be treated separately. Though they shared
equipment and some labor, they maintained separate insur-
ance on their equipment and herds and paid taxes as separate
individuals. We find the district court did not clearly err in
finding that the Kassons and Thomas were not engaged in a
joint venture.

Jointly Owned Cattle.
   In addition to the assertion that the Kassons and Thomas
were engaged in a partnership or joint venture, Heritage Bank
also asserts the evidence supports a finding that the cattle were
jointly owned. Heritage Bank contends that if the cattle were
jointly owned, one-half of the sale proceeds would be attribut-
able to the Kassons, one-half of the sale proceeds would be
attributable to Thomas, and Heritage Bank would be entitled to
Thomas’ share, as a creditor.
   Heritage Bank asserts the brands owned and used by the
Kassons and Thomas to mark their cattle are prima facie evi-
dence that they were joint owners of all of the cattle, because
the brands were jointly owned and registered. The evidence
presented from the Nebraska Brand Committee indicates one
brand, identified as “backward C, lazy K,” was owned by the
Kassons and Thomas. Another brand, identified as “C-over-
a-quarter-circle,” was owned by James, Thomas, and James’
other son. It was undisputed that James’ other son had no inter-
est in the cattle sold.
   [15,16] While it is true that a brand is prima facie evidence
of ownership, the Nebraska Supreme Court has held that a
“‘brand on livestock is only prima facie evidence of owner-
ship which may be rebutted.’” Broken Bow Prod. Credit Assn.
v. Western Iowa Farms, 232 Neb. 357, 361, 440 N.W.2d 480,
482 (1989). See, also, Neb. Rev. Stat. § 54-1,107 (Reissue
2010). The Supreme Court held that the statute regarding
ownership of livestock did not create a true presumption of
ownership, but, rather, it shifted the burden of proof. Id. The
court stated that when evidence to the contrary of ownership
   Decisions of the Nebraska Court of Appeals
410	22 NEBRASKA APPELLATE REPORTS



of livestock is introduced, any presumption of ownership dis-
appears and ownership becomes a question of fact to be deter-
mined by the preponderance of the evidence. Id.
   Here, there was evidence of joint ownership of the two
brands, but there was also evidence of how the brands and
other identification techniques were used to distinguish the cat-
tle. Though the Kassons and Thomas jointly owned the brands,
they testified that Thomas exclusively used the “C-over-a-
quarter-circle” to identify his cattle and that the Kassons exclu-
sively used the “backward C, lazy K” to identify theirs. James
testified that to him, a brand was an identification mark, not a
sign of ownership. Thomas and James testified that they also
used differently colored ear tags as an indication of owner-
ship—Thomas’ cattle were marked with red or yellow tags,
and the Kassons’ cattle were marked with white or blue tags.
The Nebraska Revised Statutes provide that brands and tags
are both satisfactory evidence of ownership. Neb. Rev. Stat.
§ 54-189 (Reissue 2010).
   Upon our review of the evidence, we find that the presump-
tion of ownership created by the jointly owned brands was
rebutted by the evidence of how the brands were used, as
well as the ear tags that were employed to separate the herds.
Therefore, we find that the trial court did not clearly err in
finding that the cattle were separately owned.
Award.
   Heritage Bank asserts that, even if the district court was
correct in holding the full $80,132.90 was to be applied to the
Kassons’ obligation, the court erred in stating that the pay-
ment represented “payment in full.” Heritage Bank asserts
the Kassons would still have an outstanding obligation of
$4,823.84 to it after the application of $80,132.90 to their
debt. This point was conceded by counsel for the Kassons and
Thomas during oral argument.
   The evidence shows that on March 8, 2010, the Kassons
attempted to pay Heritage Bank in full for the balance on
both promissory notes. The payment was submitted in the
form of three checks in the amounts of $6,700, $6,256.74, and
$72,000. The bank officer testified that Heritage Bank refused
         Decisions   of the Nebraska Court of Appeals
	                    HERITAGE BANK v. KASSON	411
	                      Cite as 22 Neb. Ct. App. 401

tender of the three checks, totaling $84,956.74, which would
have paid off, in full, the Kassons’ principal and interest on
both notes.
   The district court found the Kassons were entitled to a
check for $80,132.90 to be applied to their outstanding debt to
Heritage Bank. The district court stated that “[t]his satisfies the
principal and interest obligations in full as of March 8, 2010,
the date [the Kassons] tendered payment. No further interest is
awarded to either party.”
   We affirm the court’s determination that $80,132.90 should
be applied to the Kassons’ note and the determination that
no one was entitled to interest. However, we find the evi-
dence is undisputed that the Kassons’ remaining balance
was $84,956.74. The sum of $80,132.90 received from the
Kassons’ portion of the cattle sale does not equal the full bal-
ance of the note. Thus, we modify the judgment to strike the
language of the court’s order indicating this constitutes pay-
ment “in full.”
                        CONCLUSION
   We find the district court did not clearly err in finding the
Kassons and Thomas were not engaged in a partnership or
joint venture and, thus, were not jointly and severally liable
for Thomas’ financial obligations to Heritage Bank. We also
find the court did not clearly err in finding the cattle sold at
auction were not jointly owned by the Kassons and Thomas.
We affirm the award of $80,132.90 to be applied to the
Kassons’ debt.
                                        Affirmed as modified.